NOTICE OF ALLOWANCE

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	
EXAMINER’S AMENDMENT
Authorization for this examiner's amendment was given in an interview with Karin Williams (Reg. 36,721) on 08/24/2022

The application has been amended as follows:

Claim 1 has been amended as follows:
On line 24, “the first handle is movable relative to the upright” has been amended to --- each of the first handles is movable relative to the respective upright---.

Claim 5 has been amended as follows:
On lines 17-18, “the two handle units are removably received in the two first receiving grooves of the working base respectively;” has been deleted.
On line 22, “the first handle is movable relative to the upright” has been amended to --- each of the first handles is movable relative to the respective upright---.
On line 28, “the two support posts are removably received in the two first receiving grooves of the working base respectively” has been amended to --- the two support posts and each of the two handle units are removably received in the two first receiving grooves of the working base respectively---

Allowable Subject Matter
The prior art of record fails to teach or disclose a foldable treadmill in combination with all the structural and functional limitations of the independent claim 1 and further comprising a working base; a cover pivotally connected with the working base; a walking belt mounted on the working base; two rollers arranged in the walking belt; a support board arranged in the walking belt; two handle units mounted on the working base; and a front support rack mounted on the cover; the two handle units are removably received in the two first receiving grooves of the working base respectively wherein each of the two handle units is connected with the front support rack by a fastener member. 
The prior art of record fails to teach or disclose a foldable treadmill in combination with all the structural and functional limitations of the independent claim 5 and further comprising a working base; a cover pivotally connected with the working base; a walking belt mounted on the working base; two rollers arranged in the walking belt; a support board arranged in the walking belt; two handle units mounted on the working base; and a front support rack mounted on the cover; the two handle units are removably received in the two first receiving grooves of the working base respectively; each of the two handle units further includes a second handle telescopically mounted on the first handle; and the second handle of each of the two handle units is connected with one of the two support posts by a fastener member.

The following is an examiner’s statement of reasons for allowance: 

The prior art of record Tsai (US 2020/0047050 A1) teach an exercising device includes a base placed on a plane, a cover pivotally connected with the base, and an exercise apparatus mounted between the base and the cover. The cover has a side pivotally mounted on a side of the base. The cover is pivoted relative to the base to open or close a top face of the base. The exercise apparatus includes a leg working unit mounted on the base. However, the prior art of record fails to teach or disclose an exercise machine in combination with all the structural and functional limitations of the independent claims and further comprising the two handle units includes a second handle telescopically mounted on the first handle; and the second handle of each of the two handle units is connected with one of the two support posts by a fastener member.

The reference Tsai  (US 2017/0239506 A1) teach cabinet includes a top plate, a bottom plate, at least one fixed side, and a movable side which enclose a receiving space. The at least one fixed side is secured between the top plate and the bottom plate. The movable side is provided with a fixing member. Reference Tsai further teach the exercise apparatus is received in the receiving space when the movable side closes the receiving space, and is extended outward from the receiving space when the movable side opens the receiving space. However, the reference Tsai fails to teach or disclose an exercise machine in combination with all the structural and functional limitations of the independent claims and further comprising the two handle units are removably received in the two first receiving grooves of the working base respectively wherein each of the two handle units is connected with the front support rack by a fastener member. Further, the prior art of record fails to teach each of the two handle units further includes a second handle telescopically mounted on the first handle; and the second handle of each of the two handle units is connected with one of the two support posts by a fastener member.

The reference Tsai (US 2020/0047022 A1) teach an exercise equipment includes  a cabinet, a pull board mounted on the cabinet, and an exercise apparatus mounted in the cabinet and connected with the pull board. The cabinet includes a top plate, a back plate and two side plates. The cabinet has a receiving space defined by the top plate, the back plate and the two side plates. The receiving space has a side formed with an opening. The pull board horizontally slides forward or backward relative to the cabinet, to open or close the opening of the cabinet. However, the reference Tsai fails to teach or disclose an exercise machine in combination with all the structural and functional limitations of the independent claims and further comprising the two handle units are removably received in the two first receiving grooves of the working base respectively wherein each of the two handle units is connected with the front support rack by a fastener member. Further, the prior art of record fails to teach each of the two handle units further includes a second handle telescopically mounted on the first handle; and the second handle of each of the two handle units is connected with one of the two support posts by a fastener member.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAO N. DO whose telephone number is (571)270-3550. The examiner can normally be reached Monday-Thursday 9am-7:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571) 272-4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THAO N DO/Examiner, Art Unit 3784              
/Megan Anderson/Primary Examiner, Art Unit 3784